                     Case
                       Case
                          1:19-cv-02283-JMF
                             1:19-cv-02283 Document
                                             Document
                                                    4 5Filed
                                                          Filed
                                                             03/13/19
                                                                03/14/19Page
                                                                          Page
                                                                             1 of
                                                                                12of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      United States District Court
                                                                 for the
                                                     Southern District of New York

                                                                   )
                                                                   )
                                                                   )
                  GEOGAS TRADING SA                                )
                            Plaintifffs)                           ^
                                v.                                         j   Civil ActionNo.
                                                                   )
                                                                   )
                                                                   )
            AEGEAN BUNKERING (USA) LLC________                        )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)


                                           AEGEAN BUNKERING (USA) LLC
                                           52 Vanderbilt, Ave., Suite 1405
                                           New York, New York 10017


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                           Clayton J. Vignocchi
                                           Holland & Knight LLP
                                           31 West 52nd St.
                                           New York, New York 10019

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                               CLERK OF COURT


Date:            3/14/2019                                                                       /S/ P. NEPTUNE
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                         Case
                            1:19-cv-02283-JMF
                               1:19-cv-02283 Document
                                               Document
                                                      4 5Filed
                                                            Filed
                                                               03/13/19
                                                                  03/14/19Page
                                                                            Page
                                                                               2 of
                                                                                  22of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, ifany)
 was received by me on (date)

           □ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           □ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           □ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ;   or

           □ I returned the summons unexecuted because                                                                                ; or

           □ Other (specify):



           My fees are $                           for travel and $                  for services, for a total of $            o.OO


           I declare under penalty of perjury that this information is true.


 Date: _________________                                         ________________________________
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server’s address


 Additional information regarding attempted service, etc:
